United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1468
Issued: August 6, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 21, 2017 appellant, through counsel, filed a timely appeal from a May 15, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the claim.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

After OWCP issued its May 15, 2017 decision, appellant provided additional evidence. The Board’s jurisdiction
is limited to the evidence that was before OWCP at the time of its final decision. Therefore, the Board is precluded
from reviewing this additional evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

ISSUE
The issue is whether appellant has met her burden of proof to establish a recurrence of total
disability commencing June 2, 2015 causally related to her accepted July 27, 2014 employment
injury.
FACTUAL HISTORY
On July 30, 2014 appellant, then a 54-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging that on July 27, 2014 she sustained bruising, swelling, and a
contusion of her right hip when she ran into a guard rail while clocking in from lunch. She stopped
work on July 27, 2014 and returned to full-time limited-duty work on August 1, 2014. OWCP
assigned the claim File No. xxxxxx687 and accepted it for right hip and thigh contusion.4
In a June 9, 2014 report predating the July 27, 2014 injury, Dr. H. Darien Behravan, an
osteopath and Board-certified anesthesiologist, indicated that appellant’s July 9, 2013 pelvic x-ray
showed degenerative arthritis and subchondral cystic formation at both hips consistent with
advanced degenerative joint disease. He also noted that in 2013 appellant was informed that she
needed bilateral hip replacements. Dr. Behravan opined, in pertinent part, that appellant’s severe
degenerative joint disease of her bilateral hips and bilateral hip osteoarthritis were causally related
to the repetitive nature of her work for the past 20 years.
On July 27, 2014 the date of appellant’s claimed injury, Dr. Brian Baskin, a Board-certified
emergency medicine specialist, noted the history of injury and diagnosed a right hip contusion/
flexor strain. He reported an abnormal examination of right hip laterally and medially with no
bruising. Dr. Baskin indicated that no acute disease was seen on the right hip x-ray. He placed
appellant off work from July 27 through 30, 2014.
In a September 16, 2014 report, Dr. Behravan noted the July 27, 2014 work injury and that
appellant had gone to Kaiser Emergency Department. He indicated that the July 27, 2014 x-ray of
the right hip showed severe bilateral hip osteoarthritis with subchondral collapse of the
superolateral aspect of both femoral heads. No evidence of an acute right hip fracture was seen.
Dr. Behravan noted that appellant had severe bilateral hip osteoarthritis and severe degenerative
joint disease, which he opined were partially industrial given the repetitive nature of her work.
In an October 14, 2014 report, Dr. Behravan indicated that appellant had bilateral hip pain
and evidence of cumulative damage to her hips. He noted that the osteoarthritis developed over
time and one cause was repetitive use.
On November 13, 2014 a physician assistant noted that appellant had injured her hip at
work in July 2014. Appellant was diagnosed with severe right hip osteoarthritis and advised a
total hip arthroplasty was needed.

4

Under OWCP File No. xxxxx998, appellant filed an occupational disease claim (Form CA-2) on July 26, 2013
alleging that she sustained bilateral hip osteoarthritis due to bending, lifting, and twisting as required by her federal
employment duties. OWCP denied this occupational disease claim on October 23, 2013.

2

On November 20, 2014 OWCP received a request for right total hip replacement.
In his November 18 and December 16, 2014 reports, Dr. Behravan referenced appellant’s
cumulative work activity and opined that her bilateral hip conditions were industrial in nature.
In a December 23, 2014 report, Dr. Aaron K. Salyapongse, a Board-certified orthopedic
surgeon, noted appellant’s work activity and that the x-rays of the right hip revealed severe joint
space narrowing. In that report, as well as in a March 6, 2015 report, he opined that the bilateral
severe hip degeneration was related to the repetitive-type injuries appellant sustained over the past
16 plus years working for the employing establishment.
In his January 20, 2015 report, Dr. Behravan indicated that appellant would undergo a right
total hip replacement. In February through April 2015 reports, he continued to attribute appellant’s
right hip severe degenerative joint disease/osteoarthritis to her many years of repetitive injury. On
March 17, 2015 Dr. Behravan requested that appellant’s care be transferred to Dr. Michael E.
Hebrard, a Board-certified physiatrist.
In a May 19, 2015 report, Dr. Hebrard diagnosed contusion of hip and thigh, which he also
noted were accepted diagnoses. He opined that appellant’s underlying condition of osteoarthritis
of the hips was aggravated by her repetitive work. Dr. Hebrard recommended that she see an
orthopedic surgeon for consideration of total hip replacement.
On June 2, 2015 Dr. Hebrard related that was appellant totally disabled from work. He
advised that her diagnosis of hip and thigh contusion needed to be updated to clearly reflect
osteoarthritis, which had been permanently aggravated by the repetitive nature of her employment
duties.
Additional reports from Dr. Behravan and Dr. Salyapongse recommended hip surgery for
severe degenerative joint disease of her bilateral hips, which they attributed to repetitive type of
injuries sustained over years of working for the employing establishment.
On July 16, 2015 appellant filed a claim for compensation (Form CA-7) claiming wage
loss from work commencing June 2, 2015.
In a July 27, 2015 development letter, OWCP advised appellant that the medical evidence
submitted did not support that her disability and worsening of her condition was causally related
to the July 27, 2014 work injury. Rather, the medical evidence supported medical conditions
related to other repetitive activities, for which appellant had filed a claim under OWCP File No.
xxxxxx998. OWCP advised appellant that if she was claiming disability due to a worsening of her
accepted right hip contusion as a result of striking her right hip on a guard rail on July 27, 2014,
then she must submit a comprehensive medical report from her physician which contained a wellrationalized medical explanation as to how her accepted right hip condition worsened such that
she was no longer able to perform her limited duties when she stopped work on June 2, 2015. It
afforded appellant 30 days to submit the requested information.
An October 1, 2015 x-ray of her bilateral hips reported an impression of severe
osteoarthritis, bilateral hips with suspected coexisting avascular necrosis, bilateral hips was

3

provided. There was no evidence of a hip fracture or dislocation. There was also no evidence of
sacroiliac joint arthritis.
In an October 1, 2015 report, Dr. Hebrard related appellant’s employment history as well
as the history of her July 27, 2014 work injury. He diagnosed contusion of right hip and right
thigh. In an October 1, 2015 work excuse note, Dr. Hebrard indicated that appellant was
temporarily totally disabled from October 1 to 9, 2015 pending x-ray review.
In an October 9, 2015 report, Dr. Hebrard noted that appellant’s severe bilateral hip
osteoarthritis was a preexisting condition that had been aggravated with repetitive use. He
indicated that the traumatic injury to the inside of the right thigh caused a forceful, unexpected
abduction of the right thigh and hip which led to an increased amount of stress on the preexisting
degenerative hip condition. Dr. Hebrard concluded that the underlying condition was aggravated
in the course of that injury. He indicated that appellant’s ongoing functional deficits were
consistent with a combination of restricted range of motion of the hips due to the severe nature of
degenerative joint disease and sciatica. Dr. Hebrard opined that appellant had suffered a
permanent aggravation of her underlying osteoarthritic condition and sciatic neuropathy. He
continued to opine that appellant was totally disabled as her hip conditions precluded her from
doing any prolonged sitting, standing, walking, stooping, bending, twisting, pushing, pulling,
lifting and walking on uneven surfaces.
By letter dated November 18, 2015, OWCP advised Dr. Hebrard that additional medical
explanation was needed to explain how appellant’s bilateral degenerative joint disease was
aggravated as a result of her July 27, 2014 work injury. It noted that when a preexisting condition
involving the same part of the body was present, the physician must provide a medical opinion
which differentiates between the effects of the employment-related injury and the preexisting
condition and explain how the underlying condition was materially altered and whether the
underlying condition was temporarily or permanently aggravated.
In a November 12, 2015 report, Dr. Scott M. Taylor, a Board-certified orthopedic surgeon,
noted the history of the July 27, 2014 work injury and that she was diagnosed with a hip contusion.
He diagnosed right hip unilateral primary osteoarthritis and left hip unilateral primary
osteoarthritis.
In a November 20, 2015 report, Dr. Hebrard responded to OWCP’s September 1 and
November 18, 2015 letters. He opined that the July 27, 2014 work injury caused a permanent
aggravation of appellant’s underlying preexisting degenerative joint disease. Dr. Hebrard
explained that the blunt force trauma of the July 27, 2014 work injury caused a rapid and traumatic
abduction and external rotation of the right hip and groin region, which resulted in shearing across
the preexisting degenerated hip joint and led to accelerated inflammatory changes in the joint
which further limited motion and strength. He explained that any rapid and forceful movement in
the areas which involve the hip in their movement and rotation, can be sufficient to aggravate a
previously-quiescent severe degenerative joint disease. Dr. Hebrard indicated that clinical
findings, subjective complaints, and diagnostic studies were consistent with the severe
degenerative joint disease diagnosis. He opined that appellant was temporarily totally disabled as
she could not sit, stand, or walk for extended periods of time. Dr. Hebrard also recommended total
hip arthroplasties.

4

In January 27, February 24, and March 25, 2016 reports, Dr. Hebrard opined that
appellant’s ongoing condition was present and medically disabling and that a bilateral total hip
replacement was needed. In his January 27, 2016 report, he opined that appellant’s hip condition
was causally related to the “factors of occupational injury” which had accelerated the underlying
functional deficits permanently with irreversible functional loss of strength in the hip. Dr. Hebrard
noted that appellant was favoring the opposite side, which accelerated the aggravation of the left
hip.
In his February 24, 2016 report, Dr. Hebrard opined that, based on the natural history and
progression of the disease pathology, appellant’s trauma accelerated her deterioration. He noted
that she had not recovered from her underlying hip osteoarthritis and that she now had a permanent
aggravation of osteoarthritis which was accelerated and aggravated due to the right hip trauma.
Dr. Hebrard indicated that her favoring of her left side had accelerated the injury there as well. He
noted appellant was not aware that she had hip osteoarthritis until the injury in the instant claim.
In his March 25, 2016 report, Dr. Hebrard opined that appellant’s underlying preexisting
condition was aggravated in the course of the blunt trauma force to her right hip, which caused a
forceful migration of the hip joint which was already compromised due to severe osteoarthritis.
He noted that the blunt trauma forced to the outer edge of the hip in the greater trochanter which
caused a forceful migration of the hip joint and increased the injury spectrum to the right hip to
the point where her underlying condition was aggravated. Dr. Hebrard indicated that appellant’s
right hip degenerative joint disease was permanently aggravated and it was unlikely that this
condition would return to baseline level of function. He concluded that there had been a material
change in appellant’s condition as there was weakness throughout the lower extremities,
particularly of the hip flexion and restriction of range of motion of both hips, which had affected
her activities of daily living and her independence. Dr. Hebrard opined that her condition was a
direct aggravation of the July 9, 20135 work injury and that she was totally and permanently
disabled from all levels of occupation given the functional restricted range of motion of the hips,
which had affected her sitting, standing, and walking tolerance and ultimately her pushing and
pulling.
By decision dated April 20, 2016, OWCP denied appellant’s claimed recurrence of
disability commencing June 2, 2015. It found that the medical evidence of record was insufficient
to establish that appellant was disabled due to a material change/worsening of her accepted workrelated conditions.
On May 13, 2016 appellant requested an oral hearing before a representative of OWCP’s
Branch of Hearings and Review, which was held on August 25, 2016. During the hearing,
appellant testified that she had a painful bilateral hip condition prior to the July 27, 2014 work
injury, but that the injury had intensified the pain and caused additional symptoms.
Additional medical reports from Dr. Hebrard indicated that appellant was disabled and that
she had a permanent aggravation of her pelvis and thigh osteoarthritis. In a May 9, 2016 report,
he indicated that appellant would have surgery on May 16, 2017. Dr. Hebrard noted that the
ongoing condition from her July 27, 2014 work injury had never healed and that appellant
5

The date of July 9, 2013 appears to be a typographical error as Dr. Hebrard correctly refers to the present claim.

5

continued to have ongoing functional deficits related to sitting, standing, and walking. He
indicated that, as a result of the contusion of the right thigh and right hip area, appellant had an
initial aggravation of her underlying condition, from which she had not recovered.
In June 27 and July 8, 2016 reports, Dr. Hebrard reported that appellant had right total hip
replacement on May 16, 2016. He opined that the contusion to the right hip had aggravated her
underlying previously asymptomatic hip condition. Dr. Hebrard explained that as a result of the
trauma to the hip, more compression was created along the arthritic hip of the femoroacetabular
joint space, which was minimized through the arthritis, and had expedited and precipitated
inflammatory response. This led to increased weakness and more functional restricted range of
motion of the hip, which affected her sitting, standing, walking, pushing, pulling, reaching, and
lifting tolerance. Based on the natural history and progression of disease pathology on top of the
aggravating event, appellant’s underlying previously quiescent arthritic hip due to the contusion
trauma had accelerated injury to the right hip which resulted in a failing of conservative measures
and a total hip replacement. Dr. Hebrard opined that this ongoing condition involving the right
total hip replacement should be accepted as a progression of disease pathology due to the accepted
occupational injury. He also opined that there was a consequential injury involving the left hip
and that appellant was a candidate for a total hip replacement on the left side.
In an August 22, 2016 report, Dr. Hebrard continued to opine that the spontaneous change
in appellant’s previously quiescent and underlying degenerative joint disease of both right of left
hips resulted from the blunt trauma force that was accepted to the right hip area. As a result of the
contusion, appellant had increased inflammation, swelling and the like. He again opined that
appellant had a compensable consequential injury to the left hip which had accelerated damage to
the underlying preexisting condition.
By decision dated November 3, 2016, an OWCP hearing representative affirmed the denial
of appellant’s recurrence claim, finding that the medical evidence of record did not contain medical
reasoning that discussed “the usual etiology and course of the underlying condition” and which
explained whether and how the accepted work injury actually changed the underlying medical
condition.
On May 2, 2017 appellant, through counsel, requested reconsideration. In support of the
reconsideration request, appellant submitted copies of evidence previously of record, and
additional reports from Dr. Hebrard.
In a February 1, 2017 report, Dr. Hebrard noted that appellant would undergo a left hip
total replacement the following day. He also noted that diagnostic information revealed severe
degenerative changes and that it was his opinion that appellant’s underlying preexisting condition,
which was previously quiescent, was aggravated by the injury and caused trauma to the underlying
arthritic condition, which resulted in pain, stiffness and weakness in the right hip.
In a March 23, 2107 report, Dr. Hebrard indicated that appellant was status post right total
hip replacement on May 16, 2016 and status post left total hip replacement on February 2, 2017
with underlying osteoarthritis. A diagnosis of contusion of right thigh and contusion of right hip
was provided. Dr. Hebrard opined that the blunt trauma force to the hip area, which was an
accepted condition, accelerated and/or aggravated the underlying preexisting previously quiescent

6

arthritic condition of her right hip. This required a right total hip replacement and also resulted in
a consequential injury to her left arthritic hip, which resulted in a left total hip replacement.
In a March 31, 2017 letter to counsel, Dr. Hebrard indicated that he reviewed the hearing
representative’s decision of November 3, 2016. He indicated that, on the date of injury, appellant
had suffered a blunt force trauma to the lateral side of the hip and thigh. This blow applied
compressive force to the hip joint and also triggered an arthritis process, which resulted in
inflammation, stiffness, and weakness in the hip joint. Dr. Hebrard indicated this reduced
appellant’s tolerance for sitting, standing, and walking and negatively impacted her ability to
perform work duties. He opined that the mechanical process of the blunt force trauma and
contusion led to an acceleration and an aggravation of an underlying, preexisting right hip
condition.
By decision dated May 15, 2017, OWCP found that Dr. Hebrard’s opinions on causation
were of diminished probative value as they were not sufficiently rationalized to explain how
biomechanically appellant’s preexisting osteoarthritis of the hips worsened due to the accepted
injury and caused total disability as of June 2, 2015.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that caused
the illness.6 This term also means an inability to work when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to the work-related injury or
illness is withdrawn (except when such withdrawal occurs for reasons of misconduct,
nonperformance of job duties or a reduction-in-force), or when the physical requirements of such
an assignment are altered so that they exceed his or her established physical limitations.7
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that light duty can be performed, the employee has the burden of proof to establish by
the weight of reliable, probative, and substantial evidence a recurrence of total disability. As part
of this burden of proof, the employee must show either a change in the nature and extent of the
injury-related condition, or a change in the nature and extent of the light-duty requirements.8
An employee who claims a recurrence of disability resulting from an accepted employment
injury has the burden of proof to establish that the disability is related to the accepted injury. This
burden requires furnishing medical evidence from a physician who, on the basis of a complete and

6

20 C.F.R. § 10.5(x); see Theresa L. Andrews, 55 ECAB 719 (2004).

7

Id.

8
Shelly A. Paolinetti, 52 ECAB 391 (2001); Robert Kirby, 51 ECAB 474 (2000); Terry R. Hedman, 38 ECAB
222 (1986).

7

accurate factual and medical history, concludes that the disabling condition is causally related to
the employment injury and supports that conclusion with sound medical reasoning.9
ANALYSIS
The Board finds that appellant has not established a recurrence of total disability
commencing June 2, 2015 causally related to the accepted July 27, 2014 employment injury.
OWCP accepted that appellant sustained right hip and thigh contusion on July 27, 2014
when she ran into a guard rail while clocking in from lunch. Until the claimed recurrence of
disability, appellant had returned to work performing modified duties for eight hours a day.
The medical reports from Dr. Behravan, Dr. Salyapongse, and Dr. Hebrard
contemporaneous to the claimed recurrence of June 2, 2015 failed to establish that appellant had a
return or increase of disability due to a change/worsening of her accepted work condition causally
related to the July 27, 2014 mechanism of injury. Rather, the medical evidence from these
physicians supported a finding that appellant’s current condition was causally related to her
preexisting bilateral degenerative disease of the hips, caused by repetitive trauma, not related to
the July 27, 2014 injury. The Board has explained that medical reports are of limited probative
value regarding appellant’s claim for total disability if they do not provide a rationalized medical
opinion that the alleged period of total disability was due to the accepted injury.10 As such, these
reports are insufficient to establish appellant’s recurrence claim.
In his November 12, 2015 report, Dr. Taylor noted the history of appellant’s July 27, 2014
injury. He diagnosed right hip unilateral primary osteoarthritis and left hip unilateral primary
osteoarthritis, conditions which had not been accepted as causally related to the July 27, 2014
injury. As Dr. Taylor did not provide an opinion regarding whether these conditions were causally
related to the accepted work injury or caused disability, his opinion is of insufficient probative
value to establish a recurrence of disability.11
Dr. Hebrard submitted numerous reports beginning on June 2, 2015 when he reported that
appellant was totally disabled. It is not the number of reports, but the care of analysis manifested
and the medical rationale provided in the reports that determines the probative value of the
evidence.12
In his June 2, 2015 report, Dr. Hebrard advised that the diagnosis of contusion of the hip
and thigh needed to be updated to clearly reflect permanent aggravation of appellant’s pelvis and
thigh osteoarthritis. On October 9, 2015 he opined that appellant’s preexisting severe bilateral hip
osteoarthritis was aggravated in the course of her July 27, 2014 injury. Dr. Hebrard concluded
that appellant had suffered a permanent aggravation of her underlying osteoarthritic condition and
9

S.S., 59 ECAB 315 (2008).

10

See K.M., Docket No. 16-1667 (issued November 6, 2017).

11

Id.

12

See Connie Johns, 44 ECAB 560 (1993).

8

sciatic neuropathy which prevented her from prolonged sitting, standing, walking, stooping,
bending, twisting, pushing, pulling, lifting, and walking on uneven surfaces. If there is an
aggravation of a preexisting condition, an opinion with respect to aggravation must differentiate
between the effects of the work-related injury or disease and the preexisting condition.13 In this
regard, the June 9, 2014 report from Dr. Behravan, prior to the July 27, 2014 work injury, related
that appellant had advanced degenerative arthritis of both hips, as seen on pelvic x-ray dated
July 9, 2013. It was also noted that appellant had been advised in 2013 that she required bilateral
hip replacements. In light of this medical history, Dr. Hebrard did not offer a rationalized medical
explanation as to how the act of running into a guard rail on July 27, 2014 would have altered the
course or permanently aggravated appellant’s preexisting hip osteoarthritic condition and sciatic
neuropathy. Without explaining how physiologically the movements involved in the accepted
employment injury caused or contributed to the diagnosed conditions, his opinion is of limited
probative value.14
Similarly, in his other reports, Dr. Hebrard failed to offer a rationalized medical
explanation as to how the act of running into a guard rail on July 27, 2014 would have altered the
course of or permanently aggravated appellant’s preexisting conditions. In his November 20, 2015
report, Dr. Hebrard explained that the blunt force trauma of the July 27, 2014 work injury led to
accelerated inflammatory changes in the degenerative hip joint which limited motion and strength.
He opined that any rapid and forceful movement in the areas which involve the hip in their
movement and rotation, can be sufficient to aggravate a previously-quiescent severe degenerative
joint disease. In his February 24, 2016 report, Dr. Hebrard opined that based on the natural history
and progression of the disease pathology, appellant’s trauma accelerated her deterioration. An
August 22, 2016 report indicated a change in the preexisting condition, asserting that the injury
led to increased inflammation, swelling and the like, in her previous quiescent condition. In his
February 1 and March 23, 2017 reports, Dr. Hebrard opined that the underlying preexisting
condition, which was previously quiescent, was aggravated by the July 27, 2014 work injury as
appellant failed to progress after the July 27, 2014 work injury and had pain, stiffness and
weakness in the right hip. He also opined that the right hip damage resulted in a consequential
injury to the left hip.
However, Dr. Hebrard’s opinion is based upon an inaccurate medical history as appellant’s
preexisting degenerative hip condition was not quiescent prior to July 27, 2014, in fact bilateral
hip replacement had been medically recommended a year prior. To meet her burden of proof,
appellant must furnish medical evidence from a physician who, on the basis of a complete and
accurate factual and medical history, concludes that the disabling condition is causally related to
the employment injury and supports that conclusion with sound medical reasoning.15 Where no
such rationale is present, medical evidence is of diminished probative value.16 Dr. Hebrard failed
to discuss the usual etiology and course of the underlying condition, given the gravity of the
13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(e) (January 2013).

14

See T.G., Docket No. 14-751 (issued October 20, 2014).

15

See W.H., Docket No. 17-1390 (issued April 23, 2018).

16

Id.

9

condition prior to the July 27, 2014 work injury, and he did explain based upon objective medical
findings how the accepted work injury worsened the underlying conditions. He provided no
review of any medical evidence prior to the claimed recurrence or up to the time appellant began
treating with him to establish a worsening of the preexisting condition. Thus, there is no medical
explanation as to whether and how the preexisting underlying condition actually worsened due to
the July 27, 2014 work injury. Dr. Hebrard’s reports are, therefore, of diminished probative
value.17
The diagnostic studies of record did not provide a cause of any diagnosed conditions.
Medical evidence that does not offer any opinion regarding the cause of an employee’s condition
is of limited probative value on the issue of causal relationship.18
Likewise, reports from a physician assistant have no probative medical value in
establishing appellant’s claim as a physician assistant is not considered a physician as defined
under FECA.19
In assessing medical evidence, the weight of a physician’s opinion is determined by the
opportunity for and thoroughness of the examination, the accuracy and completeness of the
physician’s knowledge of the facts and medical history, the care of analysis manifested, and the
medical rationale used to explain the conclusions reached.20 For the reasons given, none of the
medical reports submitted in this case contained sufficient rationale to establish a recurrence of
total disability commencing June 2, 2015. Thus, appellant has not met her burden of proof.
On appeal counsel alleges that OWCP’s decision is contrary to fact and law. For the
reasons discussed above, the Board finds that the medical evidence of record is insufficient to
establish a recurrence of total disability commencing June 2, 2015.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a recurrence of total disability
commencing June 2, 2015 causally related to the accepted July 27, 2014 employment injury.

17

Id.

18

Willie M. Miller, 53 ECAB 697 (2002).

19
See M.M., Docket No. 17-1641 (issued February 15, 2018); K.J., Docket No. 16-1805 (issued February 23,
2018); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by state law).
20

L.G., Docket No. 09-1692 (issued August 11, 2010).

10

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated May 15, 2017 is affirmed.
Issued: August 6, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

